DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on November 12, 2020 have been entered. 
Claims 1, 8, 9, 11, 18, and 20 have been amended. 

    Response to Arguments
Applicant’s arguments filed on November 12, 2020 have been fully considered but are not persuasive. 

Applicant’s argument:
The cited paragraphs, as well as the remainder of Guven et al., the cited paragraphs of Jennings et al., and the cited paragraphs of Walthers et al. do not disclose "a categorization component that: determines domain specific clusters and categories of verbs and nouns from the request tickets, identifying valid verb and noun pairs from the verbs and nouns by analyzing deep parsed graphs generated for each request ticket, and wherein the valid verb and noun pairs represent valid actions, builds a classifier based on the domain specific clusters and categories of verbs and nouns, and the valid verb and noun pairs;... a mapping component that: maps one or more of the valid actions to one or more of the service offerings from the service catalog based on matching a valid verb and noun pair associated with a valid action to another verb and noun pair associated with a service offering according to a weight criterion... wherein the categorization component, in response to determining that the percentage coverage does not cover all of the request tickets: generates new domain specific clusters and categories based on request tickets that are determined to not be covered by the service offering, and new request tickets received, and retrains the classifier based at least on the new domain specific clusters and categories" as recited in amended  

Examiners’ response to the argument: 
The examiners respectfully disagree. 
1.	Guven teaches building a classifier based on the domain specific clusters and categories of verbs and nouns, and the valid verb and noun pairs (Parag. [0050] and Fig. 5; (The art teaches a table (i.e., classifier) is used for identifying (entity, action) pairs (i.e., the table is created for identifying (entity, action) pairs), and it includes columns for verbs and noun sequences; the (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structured or unstructured field of change or incident data. Such relationships are filtered by correlation and frequency scores, and only pairs with high correlation scores and frequency between a minimum and maximum are maintained.  The minimum requires pairs to appear more often, while the maximum ensures that pairs are specific to exclude certain non-useful generic entity actions.  In addition, domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., within the table (classifier)). Domain ontologies and lexical databases such as WordNet may be used to handle synonyms for entities and actions)).
Therefore, based on the broadest reasonable interpretation of the claim language, the examiners interpret building a classifier as equivalent to creating a table used to identifying (entity, action) pairs.  

2.	Walthers teaches matching a valid verb and noun pair associated with a valid action to another verb and noun pair associated with a service offering according to a weight criterion (Parag. [0025], Parag. [0042], Parag. [0048-0045], and Parag. [0054]; (The art teaches that fingerprint engine identifies one knowledge element as containing information useful for resolving that incident, and when multiple fingerprints exist in the validation set where the same incident is identified as having a relationship with two or more knowledge elements, one knowledge element is selected from among the two or more knowledge elements based on predetermined conditions. For example, the fingerprint engine chooses a similarity metric and choose a single target entity (knowledge element) by evaluating text, in natural language, in the reference field against text in target fields of the two or more target knowledge elements and selecting as an entity pair for inclusion in the validation set, one of the two or more knowledge elements which has a higher text similarity to the incident. Further, the art teaches that the 
Therefore, based on the broadest reasonable interpretation of the claim language, the examiners interpret a weight criterion as equivalent to the fingerprints used to identify known incident-knowledge relationships to build the validation set.

3.	Also, Walthers teaches wherein the categorization component, in response to determining that the percentage coverage does not cover all of the request tickets: generates new domain specific clusters and categories based on request tickets that are determined to not be covered by the service offering, and new request tickets received, and retrains the classifier based at least on the new domain specific clusters and categories (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0045], Parag. [0048-0049], Parag. [0054-0056], Parag. [0058-0060], Parag. [0067-0068], and Fig. 5; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content included in the KB, determine the percentage of knowledge elements in the KB that are actually resolving issues; and determine areas where additional KB content is needed, but doesn’t exist (i.e., doesn’t cover incidents); and incident class for incidents, from among the total number of incidents extracted, that are known as needing additional knowledge elements in KB or that have a high probability of needing additional knowledge based on the prediction by prediction engine. The art also teaches classifying the overall data by predicting incidents for which more knowledge is needed in KB (i.e., incidents are not covered). The art teaches that the user create new knowledge elements, and the like) to improve the effectiveness of KB. Creating new knowledge elements for KB may be a very manual process of a subject matter expert typing in solutions to issues, and may be very resource intensive. Further, the art teaches that Prediction engine predicts a knowledge element class from plural knowledge element classes for each knowledge element of KB extracted by extraction engine, and predict an incident class from plural incident classes for each incident extracted by extraction engine. Prediction engine utilizes machine learning to predict the incident and knowledge element classes and thus automatically assess the overall effectiveness of content in KB. The algorithm to be used by prediction engine depend on the `signal` that can be extracted from the data in the validation set built. For example, if fingerprint engine is able to build a large validation set which includes enough training data where each incident class and knowledge element class is adequately represented (e.g., 2000-4000 samples for each incident and knowledge element class), prediction engine determines that the validation set meets predetermined conditions, and operation proceeds where prediction engine builds a supervised machine learning model based on training data (training set) derived from the validation set))









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8, 10-12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (Pub. No. US 2017/0178038), hereinafter Guven, in view of Jennings, III et al. (Pub. No. US 2010/0082620), hereinafter Jennings; further in view of Walthers et al. (Pub. No. US 2019/0325323), hereinafter Walthers.

Claim 1. 	Guven discloses a system, comprising: 
a memory that stores computer executable components (Parag. [0088]); a processor that executes computer executable components stored in the memory (Parag. [0088]), wherein the computer executable components comprise:  
an ingestion component that receives data comprising request tickets (Parag. [0003] line 1-4 and Fig. 9 (Element 902); (The art teaches obtaining from a service management ;  
a categorization component that: 
determines domain specific clusters and categories of verbs and nouns from the request tickets (Parag. [0050-0051]; (The art teaches that domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., domain specific entities and actions (i.e., clusters) are identified). The art also teaches that the entity and action are identified, which indicates the category (i.e., application server or memory parameter which is related to hardware category. The art teaches that (entity, action) pairs represent the nouns and their associate verbs)),  
identifying valid verb and noun pairs from the verbs and nouns, and wherein the valid verb and noun pairs represent valid actions (Parag. [0048] and Parag. [0050]; (The art teaches that to extract (entity, action) pairs, various natural language processing parsers may be used; and noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified; and top ranked pair among multiple pairs is selected. The art teaches identifying (entity, action) pairs using verbs and noun sequences; and (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structured or unstructured field of change or incident data. The art also teaches that domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., valid verb and noun pairs that represent a valid action)),  
		builds a classifier based on the domain specific clusters and categories of verbs and nouns, and the valid verb and noun pairs (Parag. [0050] and Fig. 5; (The art teaches a table (i.e., classifier) is used for identifying (entity, action) pairs (i.e., the table is created for identifying (entity, action) pairs), and it includes columns for verbs and noun sequences; the (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structured or unstructured field of change or incident data. Such relationships are filtered by correlation and frequency scores, and only pairs with high correlation scores and frequency between a minimum and maximum are maintained.  The minimum requires pairs to appear more often, while the maximum ensures that pairs are specific to exclude certain non-useful generic entity actions.  In addition, domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., within the table (classifier)). ; 
the verb and noun pair are in the incident text (Parag. [0048]; (The art teaches that the (entity, action) pairs are extracted from in incident text; noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified)).
Guven doesn’t explicitly disclose identifying verbs and nouns by analyzing deep parsed graphs generated for each request ticket; a graphing component that generates an action specific semantic graph of service offerings from a service catalog; and a mapping component that: maps one or more of the valid actions to one or more of the service offerings from the service catalog based on matching a valid verb and noun pair associated with a valid action to another verb and noun pair associated with a service offering according to a weight criterion, and determines a percentage coverage of the request tickets by the service offerings based on the mapping; and wherein the categorization component, in response to determining that the percentage coverage does not cover all of the request tickets: generates new domain specific clusters and categories based on request 216/107,607tickets that are determined to not be covered by the service offering, and new request tickets received, and retrains the classifier based at least on the new domain specific clusters and categories.  
However, Jennings discloses identifying verbs and nouns by analyzing deep parsed graphs generated for each request ticket (Parag. [0027] and Parag. [0072]; (The art teaches using dependency graphs to represent the problem records. The dependency graphs are used to look for a problem signature (e.g., problems and the associated solution or solutions), and the graphs provide keywords (i.e., verbs and noun). The art also teaches that based on extracting keywords and preparing a list of “bag of words” for tickets, a dictionary of words are prepared, and the dictionary represents very context specific list of verbs and nouns specific to the area of texts that need to be analyzed. By comparing the words (i.e. nouns and verbs) present within each of the tickets a ranking of the words is prepared for individual tickets (i.e., using dependency graphs to identify words (verbs and nouns) present within each ticket, as consistent with the applicant’s definition))); and 
Jennings also discloses a graphing component that generates an action specific semantic graph of service offerings from a service catalog (Parag. [0024-0027]; (The art . 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Jennings. This would be convenient in the identification and management in information technology (e.g., problem ticket), and particularly to organizing and structuring problem and solution information records, and searching the same (Parag. [0001-0002]). 
Walthers discloses a mapping component that: maps one or more of the valid actions to one or more of the service offerings from the service catalog based on matching a text associated with a valid action to another text associated with a service offering according to a weight criterion (i.e., fingerprint) (Parag. [0025], Parag. [0042], Parag. [0048-0045], and Parag. [0054]; (The art teaches that a knowledge base (KB) stores knowledge element (e.g., service catalog) data associated with a KM module that enables sharing of information in KB to resolve incidents. The art teaches a validation set enforces predetermined allowable entity relationships. For each incident in the validation set, fingerprint engine identifies one knowledge element as containing information useful for resolving that incident, and when multiple fingerprints exist in the validation set where the same incident is identified as having a relationship with two or more knowledge elements, one knowledge element is selected from among the two or more knowledge elements based on predetermined conditions. For example, the fingerprint engine chooses a similarity metric and choose a single target entity (knowledge element) by evaluating text, in natural language, in the reference field against text in target fields of the two or more target knowledge elements and selecting as an entity pair for inclusion in the validation set, one of the two or more knowledge elements which has a higher text similarity to the incident. Further, the art teaches that the fingerprint engine may build a validation set including identified fingerprints of known incident-knowledge relationships based on the data generated. The fingerprint engine extracts all possible combinations of reference entities and target entities (and intermediate entities) using the data extracted and further identified and , and  
determines a percentage coverage of the request tickets by the service offerings based on the mapping (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0048-0049], Parag. [0054], and Parag. [0060]; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content included in the KB, determine the percentage of knowledge elements in the KB that are actually resolving issues. The art teaches determining the accuracy of the validation set, containing information useful for resolving the incident, incident-knowledge pair as a function of a percentage (e.g., 60%) of the total number of incident knowledge pairs (i.e., fingerprints) included in the validation set)); and 
		wherein the categorization component, in response to determining that the percentage coverage does not cover all of the request tickets (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0048-0049], Parag. [0054-0056], Parag. [0060] and Fig. 5; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content included in the KB, determine the percentage of knowledge elements in the KB that are actually resolving issues; and determine areas where additional KB content is needed, but doesn’t exist (i.e., doesn’t cover incidents); and incident class for incidents, from among the total number of incidents extracted, that are known as needing additional knowledge elements in KB or that have a high probability of needing additional knowledge based on the prediction by prediction engine. The art teaches classifying the overall data by predicting incidents for which more knowledge is needed in KB (i.e., incidents are not covered). The art : 
		generates new domain specific clusters and categories based on request 216/107,607tickets that are determined to not be covered by the service offering, and new request tickets received; and retrains the classifier based at least on the new domain specific clusters and categories (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0045], Parag. [0048-0049], Parag. [0054-0056], Parag. [0058-0060], Parag. [0067-0068], and Fig. 5; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content included in the KB, determine the percentage of knowledge elements in the KB that are actually resolving issues; and determine areas where additional KB content is needed, but doesn’t exist (i.e., doesn’t cover incidents); and incident class for incidents, from among the total number of incidents extracted, that are known as needing additional knowledge elements in KB or that have a high probability of needing additional knowledge based on the prediction by prediction engine. The art also teaches classifying the overall data by predicting incidents for which more knowledge is needed in KB (i.e., incidents are not covered). The art teaches that the user determines how well knowledge elements in KB (Knowledge base) are doing on a per-topic basis, which topics have incidents that need additional knowledge elements (i.e., low coverage percentage), which topics have knowledge elements that provide good coverage (i.e., high coverage percentage), which topics include knowledge elements that are recommended for create new knowledge elements, and the like) to improve the effectiveness of KB. Creating new knowledge elements for KB may be a very manual process of a subject matter expert typing in solutions to issues, and may be very resource intensive. Further, the art teaches that Prediction engine predicts a knowledge element class from plural knowledge element classes for each knowledge element of KB extracted by extraction engine, and predict an incident class from plural incident classes for each incident extracted by extraction engine. Prediction engine utilizes machine learning to predict the incident and knowledge element classes and thus automatically assess the overall effectiveness of content in KB. The algorithm to be used by prediction engine depend on the `signal` that can be extracted from the data in the validation set built. For example, if fingerprint engine is able to build a large validation set which includes enough training data where each incident class and knowledge element class is adequately represented (e.g., 2000-4000 samples for each incident and knowledge element class), prediction engine determines that the validation set meets predetermined conditions, and operation proceeds where prediction engine builds a supervised machine learning model based on training data (training set) derived from the validation set)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Walthers. This would be convenient to customer support and knowledge management (hardware, software, or cloud-based), and more specifically, to evaluating the overall effectiveness of a knowledge base (KB) of an enterprise relative to its incidents by identifying relationships between the incidents and knowledge elements in the KB (Parag. [0001]).
 
Claim 2. 	Guven in view of Jennings and Walthers discloses the system of claim 1, 
Guven further discloses wherein the categorization component employs a frequency-based approach that determines frequency of the verbs and the nouns associated with a subset of the request tickets (Parag. [0050]; (The art teaches that (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structure or unstructures field of change or incident data, and such relationships are filtered by correlation .  

Claim 5. 	Guven in view of Jennings and Walthers discloses the system of claim 2, 
Guven further discloses wherein the frequency-based approach analyzes a collection of the verbs and the nouns extracted from text descriptions from the request tickets (Parag. [0048] and Parag. [0050]; (The art teaches that the frequency-based approach analyses (entity, action) pairs which is a collection of verbs and nouns)).

Claim 6. 	Guven in view of Jennings and Walthers discloses the system of claim 2, 
Guven further discloses wherein the frequency-based approach finds the valid verb and noun pairs (Parag. [0050]; (The art teaches that only pairs with high correlation scores and frequency between a minimum and maximum are maintained (i.e., valid verb and noun pairs). The minimum requires pairs to appear more often, while the maximum ensures that pairs are specific to exclude certain non-useful generic entity actions)).

Claim 8. 	Guven in view of Jennings and Walthers discloses the system of claim 1, 
Guven further discloses that the verb and noun pair are in the incident text (Parag. [0048]; (The art teaches that the (entity, action) pairs are extracted from in incident text; noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified)).
Guven doesn’t explicitly disclose wherein the retraining the classifier comprises identifying new valid verb and noun pairs.
However, Walthers discloses wherein the retraining the classifier comprises identifying new valid text (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0045], Parag. [0048-0049], Parag. [0054-0056], Parag. [0058-0060], Parag. [0067-0068], and Fig. 5; (The art also teaches classifying the overall data by predicting incidents for which more knowledge is needed in KB (i.e., incidents are not covered). The art teaches that the user determines how well knowledge elements in KB (Knowledge base) are doing on a per-topic basis, which topics have incidents that need additional knowledge elements (i.e., low coverage .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Walthers. This would be convenient to customer support and knowledge management (hardware, software, or cloud-based), and more specifically, to evaluating the overall effectiveness of a knowledge base (KB) of an enterprise relative to its incidents by identifying relationships between the incidents and knowledge elements in the KB (Parag. [0001]).

Claim 10. 	Guven in view of Jennings and Walthers discloses the system of claim 1, 
Guven further discloses wherein the mapping component utilizes pattern-based matching (Parag. [0047]; (The art teaches that regular expression patterns and parsing of incident text are used to extract mentioned changes from incident data)).
Claim 11. 	Guven discloses a computer-implemented method (Parag. [0088]), comprising:  
receiving, by a device operatively coupled to a processor, data comprising request tickets (Parag. [0003] line 1-4 and Fig. 9 (Element 902); (The art teaches obtaining from a service management database (i.e., Receiving data from the database) one or more change tickets and one or more incident tickets relating to an information technology infrastructure));   
determining, by the device, domain specific clusters and categories of verbs and nouns from the request tickets (Parag. [0050-0051]; (The art teaches that domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., domain specific entities and actions (i.e., clusters) are identified). The art also teaches that the entity and action are identified, which indicates the category (i.e., application server or memory parameter which is related to hardware category. The art teaches that (entity, action) pairs represent the nouns and their associate verbs));  
identifying, by the device, valid verb and noun pairs from the verbs and nouns, and wherein the valid verb and noun pairs represent valid actions (Parag. [0048] and Parag. [0050]; (The art teaches that to extract (entity, action) pairs, various natural language processing parsers may be used; and noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified; and top ranked pair among multiple pairs is selected. The art teaches identifying (entity, action) pairs using verbs and noun sequences; and (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structured or unstructured field of change or incident data. The art also teaches that domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., valid verb and noun pairs that represent a valid action)); 
building, by the device, a classifier based on the domain specific clusters and categories of verbs and nouns, and the valid verb and noun pairs (Parag. [0050] and Fig. 5; (The art teaches a table (i.e., classifier) is used for identifying (entity, action) pairs (i.e., the table is created for identifying (entity, action) pairs), and it includes columns for verbs and noun sequences; the (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structured or unstructured field of change or incident data. Such relationships are filtered by correlation and frequency scores, and only pairs with high ; and
the verb and noun pair are in the incident text (Parag. [0048]; (The art teaches that the (entity, action) pairs are extracted from in incident text; noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified)).
Guven doesn’t explicitly disclose identifying verbs and nouns by analyzing deep parsed graphs generated for each request ticket; generating, by the device, an action specific semantic graph of service offerings from a service catalog; mapping, by the device, one or more of the valid actions to one or more of the service offerings from the service catalog based on matching a valid verb and noun pair associated with a valid action to another verb and noun pair associated with a service offering according to a weight criterion; determining, by the system, a percentage coverage of the request tickets by the service offerings based on the mapping; and in response to determining that the percentage coverage does not cover all of the request tickets: generating, by the device, new domain specific clusters and categories based on 416/107,607request tickets that are determined to not be covered by the service offering, and new request tickets received, and retraining, by the device, the classifier based at least on the new domain specific clusters and categories. 
However, Jennings discloses identifying verbs and nouns by analyzing deep parsed graphs generated for each request ticket (Parag. [0027] and Parag. [0072]; (The art teaches using dependency graphs to represent the problem records. The dependency graphs are used to look for a problem signature (e.g., problems and the associated solution or solutions), and the graphs provide keywords (i.e., verbs and noun). The art also teaches that based on extracting keywords and preparing a list of “bag of words” for tickets, a dictionary of words are prepared, and the dictionary represents very context specific list of verbs and nouns specific to the area of texts that need to be analyzed. By comparing the words (i.e. nouns and verbs) present within each of the tickets a ranking of the words is prepared for individual tickets (i.e., using ; and   
Jennings also discloses generating, by the device, an action specific semantic graph of service offerings from a service catalog (Parag. [0024-0027]; (The art teaches that tickets have signatures, which comprise a bag of keywords, used for future similar problem ticket entries and solutions by saving those signatures in the ticket signature bank. Data mining is used in determining keywords, and provide a bag of words, that are similar in context and in context with the problem ticket, for each ticket. Graphs are used to present the problem records and used to look for a problem signature (e.g., problem and associated solution or solutions))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Jennings. This would be convenient in the identification and management in information technology (e.g., problem ticket), and particularly to organizing and structuring problem and solution information records, and searching the same (Parag. [0001-0002]).   
Walthers discloses mapping, by the device, one or more of the valid actions to one or more of the service offerings from the service catalog based on matching a valid verb and noun pair associated with a valid action to another verb and noun pair associated with a service offering according to a weight criterion (i.e., fingerprint) (Parag. [0025], Parag. [0042], Parag. [0048-0045], and Parag. [0054]; (The art teaches that a knowledge base (KB) stores knowledge element (e.g., service catalog) data associated with a KM module that enables sharing of information in KB to resolve incidents. The art teaches a validation set enforces predetermined allowable entity relationships. For each incident in the validation set, fingerprint engine identifies one knowledge element as containing information useful for resolving that incident, and when multiple fingerprints exist in the validation set where the same incident is identified as having a relationship with two or more knowledge elements, one knowledge element is selected from among the two or more knowledge elements based on predetermined conditions. For example, the fingerprint engine chooses a similarity metric and choose a single target entity (knowledge element) by evaluating text, in natural language, in the reference field against text in target fields of the two or more target knowledge elements and selecting as an entity pair for inclusion in the validation set, one of the two or more knowledge elements which has a higher text similarity to the incident. Further, the art teaches that the fingerprint engine may ; and
determining, by the system, a percentage coverage of the request tickets by the service offerings based on the mapping (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0048-0049], Parag. [0054], and Parag. [0060]; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content included in the KB, determine the percentage of knowledge elements in the KB that are actually resolving issues; and determine areas where additional KB content is needed, but doesn’t exist (i.e., doesn’t cover incidents); and incident class for incidents, from among the total number of incidents extracted, that are known as needing additional knowledge elements in KB or that have a high probability of needing additional knowledge based on the prediction by prediction engine. The art teaches classifying the overall data by predicting incidents for which more knowledge is needed in KB (i.e., incidents are not covered). The art teaches determining the accuracy of the validation set, containing information useful for resolving the incident, incident-knowledge pair as a function of a percentage (e.g., 60%) of the total number of incident knowledge pairs (i.e., fingerprints) included in the validation set)); and  
in response to determining that the percentage coverage does not cover all of the request tickets (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0048-0049], Parag. [0054-0056], Parag. [0060] and Fig. 5; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), : 
		generating, by the device, new domain specific clusters and categories based on 416/107,607request tickets that are determined to not be covered by the service offering, and new request tickets received, and retraining, by the device, the classifier based at least on the new domain specific clusters and categories (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0045], Parag. [0048-0049], Parag. [0054-0056], Parag. [0058-0060], Parag. [0067-0068], and Fig. 5; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content included in the KB, determine the percentage of knowledge elements in the KB that are actually resolving issues; and determine areas where additional KB content is needed, but doesn’t exist (i.e., doesn’t cover incidents); and create new knowledge elements, and the like) to improve the effectiveness of KB. Creating new knowledge elements for KB may be a very manual process of a subject matter expert typing in solutions to issues, and may be very resource intensive. Further, the art teaches that Prediction engine (i.e., classifier) predicts a knowledge element class from plural knowledge element classes for each knowledge element of KB extracted by extraction engine, and predict an incident class from plural incident classes for each incident extracted by extraction engine. Prediction engine utilizes machine learning to predict the incident and knowledge element classes and thus automatically assess the overall effectiveness of content in KB. The algorithm to be used by prediction engine depend on the `signal` that can be extracted from the data in the validation set built. For example, if fingerprint engine is able to build a large validation set which includes enough training data where each incident class and knowledge element class is adequately represented (e.g., 2000-4000 samples for each incident and knowledge element class), prediction engine determines that the validation set meets predetermined conditions, and operation proceeds where prediction engine builds a supervised machine learning model based on training data (training set) derived from the validation set)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Walthers. This would be convenient to customer support and knowledge management (hardware, software, or cloud-based), and more specifically, to evaluating the overall effectiveness of a knowledge 

Claim 12 is taught by Guven in view of Jennings and Walthers as described for claim 2.

Claim 15. 	Guven in view of Jennings and Walthers discloses the computer-implemented method of claim 12, 
Guven further discloses the computer-implemented method further comprising: generating, by the device, clusters that are a collection of the verbs and the nouns extracted from text descriptions from the request tickets (Parag. [0048] and Parag. [0050]; (The art teaches that noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified. The art also teaches identifying (entity, action) pairs (i.e., clusters), where (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structured or unstructured field of change or incident data)). 
 
Claim 16 is taught by Guven in view of Jennings and Walthers as described for claim 6.

Claim 18 is taught by Guven in view of Jennings and Walthers as described for claim 8.

Claim 19. 	Guven in view of Jennings and Walthers discloses the computer-implemented method of claim 11, 
Guven doesn’t explicitly disclose the computer-implemented method further comprising: generating, by the device, verb-noun and semantic graph relations by deep parsing standardized service offering descriptions from the service catalog.   
However, Jennings discloses generating, by the device, verb-noun and semantic graph relations by deep parsing standardized service offering descriptions from the service catalog (Parag. [0027] and Parag. [0072]; (The art teaches using dependency graphs to represent the problem records. The dependency graphs are used to look for a problem signature (e.g., problems and the associated solution or solutions), and the graphs provide keywords (i.e., verbs and noun). The art also teaches that based on extracting keywords and preparing a list of “bag of .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Jennings. This would be convenient in the identification and management in information technology (e.g., problem ticket), and particularly to organizing and structuring problem and solution information records, and searching the same (Parag. [0001-0002]).

Claim 20. 	Guven discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor (Parag. [0088]) to cause the processor to: 
receive request tickets (Parag. [0003] line 1-4 and Fig. 9 (Element 902); (The art teaches obtaining from a service management database (i.e., Receiving data from the database) one or more change tickets and one or more incident tickets relating to an information technology infrastructure));   
determine domain specific clusters and categories of verbs and nouns from the request tickets (Parag. [0050-0051]; (The art teaches that domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., domain specific entities and actions (i.e., clusters) are identified). The art also teaches that the entity and action are identified, which indicates the category (i.e., application server or memory parameter which is related to hardware category. The art teaches that (entity, action) pairs represent the nouns and their associate verbs));  
identify valid verb and noun pairs from the verbs and nouns, and wherein the valid verb and noun pairs represent valid actions (Parag. [0048] and Parag. [0050]; (The art teaches that to extract (entity, action) pairs, various natural language processing parsers may be used; and noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified; and top ranked pair among multiple pairs is selected. The art teaches identifying (entity, action) pairs using verbs and noun sequences; and (entity, action) pairing ;  
		build a classifier based on the domain specific clusters and categories of verbs and nouns, and the valid verb and noun pairs (Parag. [0050] and Fig. 5; (The art teaches a table (i.e., classifier) is used for identifying (entity, action) pairs (i.e., the table is created for identifying (entity, action) pairs), and it includes columns for verbs and noun sequences; the (entity, action) pairing relates entities and actions if they co-occur within a description such as within a particular structured or unstructured field of change or incident data. Such relationships are filtered by correlation and frequency scores, and only pairs with high correlation scores and frequency between a minimum and maximum are maintained.  The minimum requires pairs to appear more often, while the maximum ensures that pairs are specific to exclude certain non-useful generic entity actions.  In addition, domain dictionaries are used to filter pairs to keep only those pairs that contain domain-specific entities and actions (i.e., within the table (classifier)). Domain ontologies and lexical databases such as WordNet may be used to handle synonyms for entities and actions)); and
the verb and noun pair are in the incident text (Parag. [0048]; (The art teaches that the (entity, action) pairs are extracted from in incident text; noun phrases are identified and mapped to entities, and verbs associated with the noun phrases are also identified)).
Guven doesn’t explicitly disclose identifying verbs and nouns by analyzing deep parsed graphs generated for each request ticket; generate an action specific semantic graph of service offerings from a service catalog; map one or more of the valid actions to one or more of the service offerings from the service catalog based on matching a valid verb and noun pair associated with a valid action to another verb and noun pair associated with a service offering according to a weight criterion; determine a percentage coverage of the request tickets by the service offerings based on the mapping; and in response to a determination that the percentage coverage does not cover all of the request tickets: generate new domain specific clusters and categories based on request tickets that are determined to not be covered by the service offering, and new request tickets received, and retrain the classifier based at least on the new domain specific clusters and categories.
 by analyzing deep parsed graphs generated for each request ticket (Parag. [0027] and Parag. [0072]; (The art teaches using dependency graphs to represent the problem records. The dependency graphs are used to look for a problem signature (e.g., problems and the associated solution or solutions), and the graphs provide keywords (i.e., verbs and noun). The art also teaches that based on extracting keywords and preparing a list of “bag of words” for tickets, a dictionary of words are prepared, and the dictionary represents very context specific list of verbs and nouns specific to the area of texts that need to be analyzed. By comparing the words (i.e. nouns and verbs) present within each of the tickets a ranking of the words is prepared for individual tickets (i.e., using dependency graphs to identify words (verbs and nouns) present within each ticket, as consistent with the applicant’s definition))); and 
generate an action specific semantic graph of service offerings from a service catalog (Parag. [0024-0027]; (The art teaches that tickets have signatures, which comprise a bag of keywords, used for future similar problem ticket entries and solutions by saving those signatures in the ticket signature bank. Data mining is used in determining keywords, and provide a bag of words, that are similar in context and in context with the problem ticket, for each ticket. Graphs are used to present the problem records and used to look for a problem signature (e.g., problem and associated solution or solutions))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Jennings. This would be convenient in the identification and management in information technology (e.g., problem ticket), and particularly to organizing and structuring problem and solution information records, and searching the same (Parag. [0001-0002]).   
Walthers discloses mapping one or more of the valid actions to one or more of the service offerings from the service catalog based on matching a valid verb and noun pair associated with a valid action to another verb and noun pair associated with a service offering according to a weight criterion (i.e., fingerprint) (Parag. [0025], Parag. [0042], Parag. [0048-0045], and Parag. [0054]; (The art teaches that a knowledge base (KB) stores knowledge element (e.g., service catalog) data associated with a KM module that enables sharing of information in KB to resolve incidents. The art teaches a validation set enforces predetermined allowable entity relationships. For each incident in the validation set, fingerprint engine identifies ; 
determine a percentage coverage of the request tickets by the service offerings based on the mapping (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0048-0049], Parag. [0054], and Parag. [0060]; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content included in the KB, determine the percentage of knowledge elements in the KB that are actually resolving issues. The art teaches determining the accuracy of the validation set, containing information useful for resolving the incident, incident-knowledge pair as a function of a percentage (e.g., 60%) of the total number of incident knowledge pairs (i.e., fingerprints) included in the validation set)); and  
in response to a determination that the percentage coverage does not cover all of the request tickets (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0048-0049], :  
generate new domain specific clusters and categories based on request tickets that are determined to not be covered by the service offering, and new request tickets received, and retrain the classifier based at least on the new domain specific clusters and categories (Abstract, Parag. [0005], Parag. [0025], Parag. [0042], Parag. [0045], Parag. [0048-0049], Parag. [0054-0056], Parag. [0058-0060], Parag. [0067-0068], and Fig. 5; (The art teaches identifying relationship between incidents and knowledge elements (e.g., service catalog) used to resolve the incidents to determine the overall effectiveness of the knowledge elements in the knowledge base (KB), determine the number of incidents that may be covered or resolved by content create new knowledge elements, and the like) to improve the effectiveness of KB. Creating new knowledge elements for KB may be a very manual process of a subject matter expert typing in solutions to issues, and may be very resource intensive. Further, the art teaches that Prediction engine predicts a knowledge element class from plural knowledge element classes for each knowledge element of KB extracted by extraction engine, and predict an incident class from plural incident classes for each incident extracted by extraction engine. Prediction engine utilizes machine learning to predict the incident and knowledge element classes and thus automatically assess the overall effectiveness of content in KB. The algorithm to be used by prediction engine depend on the `signal` that can be extracted from the data in the validation set built. For example, if fingerprint engine is able to build a large validation set which includes enough training data where each incident class and knowledge element class is adequately represented (e.g., 2000-4000 samples for each incident and knowledge element class), prediction engine determines that the validation set meets predetermined conditions, and operation proceeds where prediction engine builds a supervised machine learning model based on training data (training set) derived from the validation set)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Guven to incorporate the teaching of Walthers. .
 
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (Pub. No. US 2017/0178038), hereinafter Guven, in view of Jennings, III et al. (Pub. No. US 2010/0082620), hereinafter Jennings; further in view of Walthers et al. (Pub. No. US 2019/0325323), hereinafter Walthers; and further in view of Wang et al. (Pub. No. US 2014/0223466), hereinafter Wang.

Claim 3. 	Guven in view of Jennings and Walthers discloses the system of claim 1, 
The combination doesn’t explicitly disclose wherein the categorization component employs a topic modeling approach that utilizes Latent Dirichlet allocation and non-negative matrix factorization to analyze a subset of the request tickets by generating clusters. 
However, Wang discloses wherein the categorization component employs a topic modeling approach that utilizes Latent Dirichlet allocation and non-negative matrix factorization to analyze a subset of the request tickets by generating clusters (Semantics of the user session) (Parag. [0036-0038]; (The art teaches using Latent Dirichlet allocation and non-negative matrix factorization in performing an analysis of the semantics, as consistent with the applicant’s definition)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Wang. This would be convenient in the analysis of a user session words to generate automatic video recommendation to the user (Parag. [0037]).

Claim 4. 	Guven in view of Jennings and Walthers discloses the system of claim 1, 
The combination doesn’t explicitly disclose wherein categorization component employs deep learning to analyze a subset of the request tickets by generating clusters.  
wherein categorization component employs deep learning (Learning to rank) to analyze a subset of the request tickets by generating clusters (Parag. [0039]; (Learning to rank is the application of machine learning which includes deep leaning)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Wang. This would be convenient in the analysis of a user session words to generate automatic video recommendation to the user (Parag. [0037]).

Claims 13 and 14 are taught by Guven in view of Jennings, Walthers, and Wang as described for claims 3 and 4, respectively.

 Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (Pub. No. US 2017/0178038), hereinafter Guven, in view of Jennings, III et al. (Pub. No. US 2010/0082620), hereinafter Jennings; further in view of Walthers et al. (Pub. No. US 2019/0325323), hereinafter Walthers; and further in view of Ryali et al. (Pub. No. US 2017/0212756), hereinafter Ryali.

Claim 7. 	Guven in view of Jennings and Walthers discloses the system of claim 1, 
The combination doesn’t explicitly disclose further comprising a transfer component that applies a transfer learning technique to create knowledge that accounts for information technology service management (ITSM) terminologies and category-specific variances.  
However, Ryali discloses the system further comprising a transfer component that applies a transfer learning technique to create knowledge that accounts for information technology service management (ITSM) terminologies and category-specific variances (Parag. [0028] and Parag. [0055]; (The art teaches that a knowledge, that accounts for IT Service Management and categories, is built based on previously solved tickets)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Ryali. This would be convenient in solving tickets quickly and efficiently (Parag. [0004]).

Claim 17 is taught by Guven in view of Jennings, Walthers, and Ryali as described for claim 7.
 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guven et al. (Pub. No. US 2017/0178038), hereinafter Guven, in view of Jennings, III et al. (Pub. No. US 2010/0082620), hereinafter Jennings; further in view of Walthers et al. (Pub. No. US 2019/0325323), hereinafter Walthers; further in view of Kaulgud et al. (Pub. No. US 2018/0341885), hereinafter Kaulgud; and further in view of datafireball (Jaro Winkler – String Similarity Measurement for short strings).
  
Claim 9. 	Guven in view of Jennings and Walthers discloses the system of claim 1, 
Guven further discloses that the request is a request ticket (Parag. [0003] line 1-4 and Fig. 9 (Element 902); (The art teaches obtaining from a service management database (i.e., Receiving data from the database) one or more change tickets and one or more incident tickets relating to an information technology infrastructure)).
The combination doesn’t explicitly disclose wherein the graphing component matched a semantic graph structure of a request ticket to an offering graph of the service offering based on at least one feature, wherein the at least one feature comprises at least one of: distance or type.
		However, Kaulgud discloses wherein the graphing component matched a semantic graph structure of a request to an offering graph of the service offering based on at least one feature, wherein the at least one feature comprises at least one of: distance or type (Parag. [0118]; (The art teaches using a Jaro Winkler similarity analysis to determine a lexical similarity between the one or more nouns and one or more verbs associated with the request and the one or more nouns and/or verbs included in the graph data structure)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Kaulgud. This would be convenient in recommending one or more automation services, which reduce or eliminate human intervention, to a user based on a query (Parag. [0002]).
The combination in view of Kaulgud doesn’t explicitly disclose how the Jaro Winkler similarity analysis is being processed.
distance between characters, which determines a fixed scale from 0 to 1 (1 being the perfect match))).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination in view of Kaulgud to incorporate the teaching of datafireball. This would be convenient in measuring the similarities between strings.
    

 




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (datafireball, (it teaches how the Jaro Winkler similarity analysis is being performed, Page 1-2)). 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                                                                                                                                                                                                                               /WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442